

115 HR 3255 IH: Supporting Working Moms Act of 2017
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3255IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mrs. Carolyn B. Maloney of New York (for herself, Ms. Norton, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lowenthal, Mrs. Napolitano, Mr. Cooper, Mr. Levin, Ms. Schakowsky, Mr. Cárdenas, Mr. Khanna, Ms. Lofgren, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act of 1938 regarding reasonable break time for nursing mothers.
	
 1.Short titleThis Act may be cited as the Supporting Working Moms Act of 2017. 2.Reasonable break time for nursing mothersSection 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)) is amended in the matter preceding paragraph (1) by striking sections 6 (except section 6(d) in the case of paragraph (1) of this subsection) and 7 and inserting sections 6 and 7 (except sections 6(d) and 7(r) in the case of paragraph (1) of this subsection).
		